Citation Nr: 1138075	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  04-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2008 decision, the Board denied the Veteran's claims of service connection for hypertension, for a cervical spine disability, and for a thoracic spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court issued an order which granted a joint motion of the parties, dated that same month, to vacate in part the Board's April 2009 decision to the extent it denied service connection for hypertension.  The joint motion notes that the Veteran did not dispute the denial of the claims for service connection for thoracic and cervical spine disabilities, and that those issues should be dismissed.  Copies of the motion and the Court's Order have been incorporated into the claims folder.

The Veteran's claim for service connection for hypertension was remanded by the Board in July 2010.

In August 2011 the Veteran submitted duplicate copies of medical records already contained in the claims file and reviewed by the RO in prior decisions.


FINDING OF FACT

The Veteran first developed hypertension more than a year after discharge from service and hypertension is not related to the Veteran's military service.



CONCLUSION OF LAW

The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1101(3), 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In October 2002, prior to the rating decision that denied the Veteran's claim, the RO sent a letter to the Veteran which advised her of the VCAA, including the types of evidence and/or information necessary to substantiate her claim and the relative duties upon herself and VA in developing her claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). A letter dated in June 2006 advised her of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran's service treatment records, private medical records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations and VA medical opinions have been obtained.  She submitted a September 2006 private physician opinion in support of her claim, and she provided testimony at a hearing in support of her claim.  The Veteran has stated that private medical records from soon after her discharge from service are unavailable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and she has done so.  There is no indication that there is any additional obtainable relevant evidence to be obtained by either VA or the Veteran.  The Board therefore determines that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claim. 

The Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.

Service connection basically means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such duty, was aggravated therein.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms at discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection may be granted for any disease process diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally means medical, or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.

The Veteran testified in April 2006 that she has had hypertension ever since service.  She pointed out that she had high blood pressure measurements while in service.  She reported that she was treated for hypertension in 1983 by a private physician, but she said that his records were unavailable because he had retired.

The service treatment records include a November 1979 note indicating that the Veteran had a blood pressure of 134/92.  In May 1981 a gynecologist noted that previous records revealed slightly borderline blood pressure and adjusted the Veteran's birth control pills.  March 1982 records show that the Veteran had a blood pressure of 138/92 and it was noted that the Veteran was slightly hypertensive.  The remainder of the Veteran's service treatment records, including the September 1982 examination for discharge from service, revealed the Veteran to have diastolic pressure of 84 or less.  On a September 1982 Report of Medical History the Veteran reported several disabilities but denied high blood pressure.  

The first record of a diagnosis of hypertension is a June 1987 bill for services from a private physician which states that the diagnosis was hypertension.  Private medical records dating from July 2000 show treatment for hypertension.  An August 2000 private medical record notes that the Veteran reported that she had had hypertension since 1985.

The Veteran submitted a September 2006 letter from her private cardiologist.  The physician reported that the Veteran had had hypertension for 24 years.  He stated that the Veteran's military service records indicated a prior condition of hypertension.  

On VA hypertension examination in May 2007, the Veteran reported high blood pressure since active service.  The VA examiner reviewed the Veteran's claims file, including her service medical records.  The VA examiner determined that the Veteran's hypertension was less likely than not related to active service because a review of the claims file showed no diagnosis and treatment for hypertension during active service or within the first post-service year.  

The Veteran was again provided a VA hypertension examination in October 2010.  The examiner noted that he had reviewed the Veteran's service treatment records and specifically referenced each of the service treatment records described above.  He also reviewed the September 2006 private medical opinion, as well as the other private medical records contained in the claims file.  The Veteran reported that she first received treatment for high blood pressure in 1983.  The examiner noted that after a careful review of the Veteran's claims file and all available medical evidence of record including the Veteran's subjective complaints, and the objective findings on examination, he was of the opinion that the Veteran's hypertension was unrelated to service.  The examiner noted that during service elevated blood pressure was recorded on two occasions which appeared to be related to the birth control medication prescribed and this resolved when the medication was adjusted.  He noted that all other blood pressure readings during service were normal and that there was no recorded treatment for hypertension in service.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The Board recognizes that the Veteran had two elevated blood pressure readings during service and that she was noted to be slightly hypertensive during service.  The fact remains that she never received an actual diagnosis of hypertension during service and all the blood pressure readings during service except two were in the normal range.  

The Board does not find the Veteran's testimony that she received diagnoses and treatment for hypertension in 1983, within a year of discharge from service, to be credible.  Not only are there no medical records dated prior to June 1987 indicating a diagnosis of hypertension, but this is also contradicted by the Veteran's August 2000 statement that she developed hypertension in 1985.  

The Board does not find that the September 2006 private physician opinion in support of the Veteran's claim to be as probative as the July 2007 and October 2010 VA examiner opinions.  The Board notes that the private physician did not describe the evidence of record and did not provide detailed reasons for his opinion.  The records show that the two VA physicians closely reviewed the Veteran's medical records and provided reasons and bases for their negative opinions.  They noted that the Veteran did not receive a diagnosis of hypertension until several years after service and noted that during service most of the Veteran's blood pressure readings were normal.  Given that the most probative evidence and that the greater weight of the evidence indicates that the Veteran's current hypertension disorder is unrelated to service, and given that hypertension did not develop for more than a year after discharge from service, service connection for hypertension is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for hypertension is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


